Citation Nr: 0018348	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right thumb 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966, and from September 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied a claim of entitlement to service 
connection for right thumb tenosynovitis.

A Travel Board Hearing was held on October 29, 1999, before 
Jeff Martin, who is a Member of the Board's Section deciding 
this appeal and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  During service, the veteran was treated for right thumb 
symptomatology including pain, soreness, stiffness and 
locking, resulting from his inservice duties as an aircraft 
mechanic, and assessments/diagnoses of right thumb 
tenosynovitis, "trigger finger" and "swan neck-type 
deformity" were rendered.

3.  The above inservice symptomatology led to a post-service 
surgery surgical repair of the right thumb deformity in 1995, 
and there is competent evidence in the file of a current 
residual disability of the right thumb manifested by a scar 
on the dorsal aspect of the thumb, slight atrophy of the 
right thenar muscle, and functional impairment (fatigue) on 
repeated use.


CONCLUSION OF LAW

Service connection for a right thumb disability manifested by 
a scar on the dorsal aspect of the thumb, slight atrophy of 
the right thenar muscle, and functional impairment (fatigue) 
on repeated use, is warranted.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of his claim has 
been satisfied.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
established by evidence demonstrating that a disease or 
injury was in fact incurred or aggravated during active 
service.  38 C.F.R. § 3.303 (1999).  

Service medical records dated in March 1995 reveal complaints 
of pain, soreness, stiffness and locking, which were 
developed as a result of the veteran's duties involving 
repetitive motions as an aircraft mechanic.  
Assessments/diagnoses of a "swan neck-type," or "trigger 
finger-type," deformity, and right thumb tenosynovitis, were 
rendered at the time, and medical treatment was furnished.

Shortly after service, in April 1995, it was noted that the 
swan neck-like deformity of the right thumb was considered to 
have occurred in the line of duty ("LOD"), and the veteran 
was referred for further treatment.

In August 1995, after unsuccessful medical treatment 
including injections, the veteran underwent right trigger 
thumb release surgery, with satisfactory overall results.  He 
was examined by VA in November 1998, at which time it was 
noted that, while the examination was essentially 
unremarkable (with, for instance, no tenderness to palpation, 
full range of motion of the thumb, and normal strength), the 
veteran complained of not being able to do more than fifteen 
minutes of massage due to fatigue.  Slight atrophy of the 
right thenar muscle, as well as a scar on the dorsal aspect 
of the thumb, were noted at the time.

According to a March 1999 VA outpatient medical record, the 
veteran reported that he was unable to do more than one hour 
of massage due to right thumb pain.

At the 1999 travel board hearing, the veteran candidly 
admitted that the 1995 surgery had been successful in terms 
of restoring his right thumb's range of motion and strength.  
However, he convincingly, and credibly, argued that that fact 
didn't mean that a disability was not manifested in the form 
of functional impairment, as he was indeed precluded from 
engaging in his chosen vocation of masseur due to fatigue on 
repeated use of the right hand.  In support of his 
contentions, he submitted medical information on tendonitis 
and tenosynovitis, from the fifth edition of the Merck 
Manual, to the effect that, while injections and symptomatic 
therapy may be indicated for symptomatic relief of this 
condition, "[s]urgical exploration and removal of inflamed 
or calcific deposits, followed by graded physical therapy, 
may be considered in persistent cases," such as his.

In support of his claim for service connection for a right 
thumb disability, the veteran has also submitted a written 
statement citing 38 C.F.R. § 4.10, according to which the 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment, having every examiner the 
responsibility of furnishing, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, a full 
description of the effects of disability upon the 
individual's ordinary activities.

As discussed above, the record shows that, during service, 
the veteran was treated for right thumb symptomatology that 
included pain, soreness, stiffness and locking, and 
assessments/diagnoses of right thumb tenosynovitis, "trigger 
finger" and "swan neck-type deformity" were rendered.  
This inservice symptomatology led to a post-service surgery 
surgical repair of the right thumb condition in 1995, and 
there is competent evidence in the file of a current residual 
disability manifested by a scar on the dorsal aspect of the 
thumb, slight atrophy of the right thenar muscle, and 
functional impairment (fatigue) on repeated use.

In view of the above, the Board concludes that service 
connection for a right thumb disability manifested by a scar 
on the dorsal aspect of the thumb, slight atrophy of the 
right thenar muscle, and functional impairment (fatigue) on 
repeated use, is warranted. 


ORDER

Service connection for a right thumb disability manifested by 
a scar on the dorsal aspect of the thumb, slight atrophy of 
the right thenar muscle, and functional impairment (fatigue) 
on repeated use, is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

